     Case 2:18-cv-08578-RGK-PJW Document 29 Filed 05/03/19 Page 1 of 3 Page ID #:172



 1    NICOLA T. HANNA
      United States Attorney
 2    LAWRENCE S. MIDDLETON
      Assistant United States Attorney
 3    Chief, Criminal Division
      STEVEN R. WELK
 4    Assistant United States Attorney
      Chief, Asset Forfeiture Section
 5    JOHN J. KUCERA (CBN: 274184)
      Assistant United States Attorneys
 6    Asset Forfeiture Section
         312 North Spring Street, 14th Floor
 7       Los Angeles, California 90012
         Telephone: (213) 894-3391
 8       Facsimile: (213) 894-0142
         Email: John.Kucera@usdoj.gov
 9
      Attorneys for Plaintiff
10    UNITED STATES OF AMERICA

11
                               UNITED STATES DISTRICT COURT
12
                         FOR THE CENTRAL DISTRICT OF CALIFORNIA
13
       UNITED STATES OF AMERICA,               No. CV 18-8578-RGK (PJWx)
14
                  Plaintiff,                   SUPPLEMENTAL STATUS REPORT ON
15                                             STAYED CASE
                        v.
16
       $3,374,918.61 IN BANK FUNDS
17     SEIZED FROM PROSPERITY BANK
       ACCOUNT ‘7188,
18
19                Defendant.

20
21          On October 23, 2018, this Court ordered this case stayed pending
22    the conclusion of the related District of Arizona criminal case
23    (United Sates of America v. Lacey, et al., 18-CR-422-PHX-SMB), and
24    ordered the Government to submit a status report every six months to
25    allow the Court to monitor that related case (Dkt. No. 14). On April
26    23, 2019, the Government filed its first report regarding the status
27    of the related criminal case; following the government’s report, this
28    Court further extended the stay.        Now, the Government files this
      Supplemental Status Report relating to the Movants’ appeal of the
     Case 2:18-cv-08578-RGK-PJW Document 29 Filed 05/03/19 Page 2 of 3 Page ID #:173



 1    stay pending before the Ninth Circuit. (9th Cir. Case No. 18-56455
 2    (“Appeal”)).
 3          On October 29, 2018, Movants filed a notice of appeal from the
 4    stay order.    (Dkt.86). This Court is thus divested of jurisdiction to
 5    alter the stay at this time.       Griggs v. Provident Consumer Disc. Co.,
 6    459 U.S. 56, 58 (1982) (“The filing of a notice of appeal is an event
 7    of jurisdictional significance—it confers jurisdiction on the court
 8    of appeals and divests the district court of its control over those
 9    aspects of the case involved in the appeal.”).
10          In its briefing in the Ninth Circuit, the government
11    acknowledged that the stay was premature and did not seek to defend
12    it.   The government conceded that Movants are entitled to raise their
13    challenge to the sufficiency of the warrants based on Franks v.
14    Delaware, 438 U.S. 154, 171 (1978).         In addition, Movants argued in
15    their opening brief in the Ninth Circuit that this Court failed to
16    take into account their claimed First Amendment interests in granting
17    the stay.    Based on the government’s concession and Movants’
18    challenge to the stay, the government has moved in the Ninth Circuit
19    for a limited remand to this Court to (1) determine whether Movants
20    have made the showing necessary to obtain a Franks hearing (and if
21    so, to conduct that hearing), (2) make threshold factual findings
22    necessary to address Movant’s First Amendment claims, and (3)
23    determine whether a renewed stay is warranted under 18 U.S.C.
24    § 981(g).    (Appeal Dkt. Nos. 49, 54).      Movants opposed the limited
25    remand motion, arguing that the Ninth Circuit should address their
26    First Amendment claim and vacate the seizure warrants.           The Ninth
27    Circuit referred the limited remand motion to the merits panel and
28    ordered the government to file its answering brief.           The government



                                              2
     Case 2:18-cv-08578-RGK-PJW Document 29 Filed 05/03/19 Page 3 of 3 Page ID #:174



 1    submitted its answering brief on May 1, 2019.          Oral argument has been
 2    set for July 9, 2019.
 3          The government respectfully requests that the Court’s prior
 4    order staying all proceedings remain in place pending a ruling from
 5    the Ninth Circuit, with another status report due from the government
 6    within ten days after the Ninth Circuit issues its mandate.
 7     Dated: May 3, 2019                   Respectfully submitted,
 8
 9                                          NICOLA T. HANNA
                                            United States Attorney
10                                          LAWRENCE S. MIDDLETON
                                            Assistant United States Attorney
11                                          Chief, Criminal Division
                                            STEVEN R. WELK
12                                          Assistant United States Attorney
                                            Chief, Asset Forfeiture Section
13
14                                            /s/ John J. Kucera
                                            JOHN J. KUCERA
15                                          Assistant United States Attorneys
16
17                                          Attorneys for Plaintiff
                                            UNITED STATES OF AMERICA
18
19
20
21
22
23
24
25
26
27
28



                                              3
